PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
LeBlang
Application No. 15/430,781
Filed: 13 Feb 2017
For: METAL FRAMING SELF-LOCKING CONNECTORS

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed August 3, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed application data sheet (“ADS”). 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet1;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The renewed petition does not comply with (1) above. 

With respect to (1) above: The benefit chain presented in the August 3, 2022 ADS is not acceptable. 

As stated in the decision on petition, mailed June 29, 2022:  There are two typographical errors that must be corrected.  (1) On the third page of the Domestic Benefit/National Stage Information section, the penultimate entry, Prior Application No. 61/175,191 was filed on June 12, 2015, not June 2, 2015. (2) On the fourth page of the Domestic Benefit/National Stage Information section, 4th entry on the page, Prior Application No. 62/170,269 was filed on June 3, 2015, not June 13, 2015.

None of the information presented in the August 3, 2022 ADS has been entered. Please carry forward the markings from the August 3, 2022 ADS to a new ADS and substitute the correct (and underlined) filing dates for the two aforementioned provisional applications for the incorrect filing dates currently listed. There should be no strike-through information in the future filed ADS. 

As requested in the decision on petition, mailed May 25, 2022 and the decision on petition, mailed June 29, 2022:  Please underline the checked box for Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Applications. 

If reconsideration of this petition is desired, applicant should file a renewed petition under 37 CFR 1.78(c) and (e), and an ADS (complying with the provisions 37 CFR 1.76(b)(5)) setting forth a proper, underlined benefit chain, and checking and underlining the box for Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Applications.   

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.


Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.